SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB T Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934for the period ended March 31, 2004 £ Transition report under Section 13 or 15(d) of the Exchange Act for the transition period fromto Commission file number:000-30805 DUTCH GOLD RESOURCES, INC. (FORMERLY SMALL TOWN RADIO, INC.) (Exact name of small business issuer as specified in its charter) Nevada 84-1125214 (State of Incorporation) (I.R.S. Employer Identification No.) 3500 Lenox Road, NE Suite 1500 Atlanta, Georgia30326 (Address of principal executive offices) (404) 419-2440 (Issuer’s telephone number, including area code) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes£NoT State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: Class Outstanding at March 31, 2004 Common Stock, par value $0.001 per share 13,109,000 Transitional Small Business Disclosure Format:Yes£NoT TABLE OF CONTENTS PART — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEET CONSOLIDATED STATEMENTS OF OPERATION CONSOLIDATED STATEMENTS OF CASH FLOWS NOTES TO CONSOLIDATED FINANCIAL STATEMENTS ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF RESULTS OF OPERATIONS AND FINANCIAL CONDITION FORWARD LOOKING STATEMENTS OVERVIEW AND RESULTS OF OPERATIONS TWELVE MONTH BUSINESS OUTLOOK OPERATING EXPENSES AND CAPITAL EXPENDITURES SOURCE OF REVENUE DISPOSITION OF ASSETS OPERATING LOSSES LIQUIDITY AND CAPITAL RESOURCES ITEM 3. CONTROLS AND PROCEDURES PART II — OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS ITEM 2. CHANGES IN SECURITIES AND USE OF PROCEEDS ITEM 3. DEFAULTS UPON SENIOR SECURITIES ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS ITEM 5. OTHER INFORMATION ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K SIGNATURES i Table of Contents DUTCH GOLD RESOURCES, INC. (Formerly Small Town Radio, Inc.) CONSOLIDATED BALANCE SHEET AS OF MARCH 31, 2004 March31, 2004 Assets Current Assets Cash $ 535 Total current assets 535 Note receivable 100,000 Professional reserve 55,000 TOTAL ASSETS $ 155,535 Liabilities and Stockholders' Deficit Current Liabilities Notes payable-stockholders $ 486,300 Accounts payable 609,119 Accounts payable-related party 393,750 Accrued interest 108,798 Accrued settlement costs 260,000 Loans from shareholders - Total current liabilities 1,857,967 Stockholders’ Deficit Preferred stock, $.001 par value 100,000,000 authorized, no share issued and outstanding - Common stock, $.001 par value 100,000,000 authorized, 11,059,000 issued and outstanding 13,109 Additional paid-in-capital 1,819,814 Accumulated deficit (3,535,355 ) Total stockholders’ deficit (1,702,432 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 155,535 See notes to consolidated financial statements F-2 Table of Contents DUTCH GOLD RESOURCES, INC. (Formerly Small Town Radio, Inc.) CONSOLIDATED STATEMENT OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 Three Months Ended March31, 2004 Three Months Ended March31, 2003 Net Sales $ - $ - Operational Expenses 58,845 165,900 Operating loss (58,845 ) (165,900 ) Other income (expense) Interest (4,922 ) (7,985 ) Income before income taxes (63,767 ) (173,885 ) Income tax provision - - Net income (loss) (63,767 ) (173,885 ) Basic and fully diluted earnings per share $ (0.00 ) $ (0.02 ) Weighted Average Shares Outstanding 13,109,000 10,443,015 See notes to consolidated financial statements F-3 Table of Contents DUTCH GOLD RESOURCES, INC. (Formerly Small Town Radio, Inc.) CONSOLIDATED STATEMENT OF OPERATIONS FOR THE NINE MONTHS ENDED MARCH 31, 2 Nine Months Ended March31, 2004 Nine Months Ended March31, 2003 Net Sales $ - $ - Operational Expenses 211,117 840,332 Operating other – gain on sale of assets 393,279 - OperatingIncome (loss) 182,162 (840,332 ) Other income (expense) Interest (17,022 ) (43,709 ) Income before income taxes 165,140 (884,041 ) Income tax provision - - Net income (loss) 165,140 (884,041 ) Basic earnings per share $ 0.01 $ (0.09 ) Weighted Average Shares Outstanding 13,109,000 10,271,119 Fully diluted earnings per share $ 0.01 $ (0.09 ) Weighted Average Shares Outstanding 13,136,777 10,271,119 See notes to consolidated financial statements F-4 Table of Contents DUTCH GOLD RESOURCES, INC. (Formerly Small Town Radio, Inc.) CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE NINE MONTHS ENDED MARCH 31, 2 Nine Months Ended March31, 2004 Nine Months Ended March31, 2003 Operating Activities Net income (loss) $ 165,140 $ (849,101 ) Adjustments to reconcile net loss to cash used by operating activities Depreciation - 13,964 Stock subscriptions receivable - 152,250 Gain on sale of assets (393,279 ) Professional reserves (55,000 ) Stock issued for services - 290,104 Changes in assets and liabilities Accounts receivable - 1,807 Accounts payable (8,298 ) 103,960 Accounts payable-related party 168,750 168,750 Accrued interest 17,022 39,708 Accrued expenses (19,810 ) - Net cash used by operating activities (125,475 ) (78,558 ) Investing activities Sale of fixed assets 293,279 - Notes receivable lending (30,000 ) - Net cash used by investing activities 263,279 - Financing activities Notes payable borrowings 15,000 83,000 Notes payable payments (152,800 ) - Net cash provided by financing activities (137,800 ) 235,250 Net (decrease)increase in cash 4 4,442 Cash, beginning of period 531 48 Cash, end of period $ 535 $ 4,490 See notes to consolidated financial statements F-5 Table of Contents DUTCH GOLD RESOURCES, INC. (formerly SMALL TOWN RADIO, INC.) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE1—NATURE OF OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-QSB and do not include all of the information and disclosures required by generally accepted accounting principles for complete financial statements. All adjustments which are, in the opinion of management, necessary for a fair presentation of the results of operations for the interim periods have been made and are of a recurring nature unless otherwise disclosed herein. The results of operations for such interim periods are not necessarily indicative of operations for a full year. NATURE OF OPERATIONS The Company was incorporated in Colorado on October 13, 1989 as Ogden, McDonald & Company for the purpose of seeking out acquisitions of properties, businesses, or merger candidates, without limitation as to the nature of the business operations or geographic location of the acquisition candidate. On July 22, 1996, Ogden, McDonald & Company completed a transaction pursuant to which the shareholders of Worldwide PetroMoly Corporation, a Texas corporation, acquired approximately 90.6% of the shares outstanding in Ogden, McDonald & Company, and Worldwide PetroMoly Corporation became a wholly owned subsidiary of Ogden, McDonald & Company. On October 11, 1996, Ogden, McDonald & Company changed its name to Worldwide PetroMoly, Inc. From July 22, 1996, until June 1, 2001, the Company through Worldwide PetroMoly Corporation, engaged in the business of manufacturing, marketing and distributing a line of molybdenum fortified lubricant products called PetroMoly(TM), an engine oil additive designed to enhance and maintain engines.On June 1, 2001, the Company consummated a transaction pursuant to which Small Town Radio, Inc., a Georgia corporation, was merged into our subsidiary created for the purpose of this merger. Pursuant to this transaction, all of the outstanding shares of Small Town Radio, Inc. were exchanged for shares of common stock. As a result, the former shareholders of Small Town Radio, Inc. now beneficially own an aggregate of 118,467,860 shares, approximately 75% of the Company's outstanding common stock as of the effective date of the merger. Also, and in connection with the acquisition of Small Town Radio, Inc. by the Company, on June 7, 2001 all of the capital stock of Worldwide PetroMoly Corporation was sold to Mr. Gilbert Gertner, the former Chairman of the Board. On May 18, 2003, Small Town Radio, Inc. (the “Company”) and its wholly owned subsidiary, Small Town Radio of Georgia, Inc., filed voluntary petitions under chapter 11 of title 11, United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Northern District of Georgia (the “Bankruptcy Court”) (Case Nos. 03-67044 and 03-67043, respectively).The company refocused to become a natural resources company, changing its name to Tombstone Western Resources, Inc. on May 1, 2006. On December 7, 2007 the Company changed its name to Dutch Gold Resources, Inc. in anticipation of its’ acquisition of Dutch Mining, LLC which occurred January 7, 2007. PRINCIPLES OF CONSOLIDATION The consolidated financial statements include the operations of Small Town Radio,Inc. and its wholly owned subsidiary. All intercompany accounts and transactions have been eliminated. ORGANIZATIONAL AND START-UP EXPENSES The Company has expensed all organizational and start-up expenses for financial reporting purposes. EARNINGS PER SHARE Earnings per share have been computed based upon the weighted-average common shares outstanding during each year. Diluted earnings per share have not been presented due to the Company incurring a loss from continuing operations. Table of Contents USE OF ESTIMATES The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financials statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. REVENUE RECOGNITION Revenue is recognized on an accrual basis as earned under contract terms. INCOME TAX The Company accounts for income taxes under Statement of Financial Accounting Standards No. 109 (“SFAS 109”). Under SFAS 109 deferred taxes are provided on a liability method whereby deferred tax assets are recognized for deductible temporary differences and operating loss carryforwards and deferred tax liabilities are recognized for taxable temporary differences. Temporary differences are the differences between the reported amounts of assets and liabilities and their tax bases. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. FINANCIAL INSTRUMENTS The carrying value of the Company’s financial instruments, as reported in the accompanying financial statements, approximates fair value. FISCAL YEAR The Company employs a fiscal year ending June 30. STOCK BASED COMPENSATION The Company accounts for employee and non-employee stock awards under SFAS 123(r), whereby equity instruments issued to employees for services are recorded based on the fair value of the instrument issued and those issued to non-employees are recorded based on the fair value of the consideration received or the fair value of the equity instrument, whichever is more reliably measurable. NOTE2—FINANCIAL CONDITION AND GOING CONCERN The Company's continuance is dependent on raising capital and generating revenues sufficient to sustain operations. The Company believes that the necessary capital will be raised and has entered into discussions to do so with certain individuals and companies. However, as of the date of these consolidated financial statements, no formal agreement exists. The accompanying consolidated financial statements do not include any adjustments that might be necessary should the Company be unable to secure the necessary capital and continue as a going concern. Table of Contents ITEM 3.Controls and Procedures (a) Evaluation of Disclosure Controls and Procedures The Company maintains controls and procedures designed to ensure that information required to be disclosed in the reports that the Company files or submits under theSecuritiesExchange Act of 1934, as amended,is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Securities and Exchange Commission.Based upon their evaluation of those controls and procedures performed within 90 days of the filing date of this report, the Chief Executive and Financial Officer of the Company concluded that the Company's disclosure controls and procedures were adequate. (b) Changes in Internal Controls The Company made no significantchanges in its internal controls or in other factors that could significantly affect these controls subsequent to the date of the evaluation of those controls by its ChiefExecutive and Financial Officer. PART II — OTHER INFORMATION Item 1. Legal Proceedings The Company is currently involved in a dispute with a former executive officer. We believe this matter can be settled by a payment of $350,000 to the former executive officer. Upon such payment, the shares held by the former executive officer may be forfeited in connection with the settlement and he will waive his rights to amounts due from the Company of $90,000. Accordingly, the net cost of the settlement if it occurs will be $260,000 and that amount is accrued for on March 31, 2004. Item 2. Changes in Securities and Use of Proceeds Not applicable. Item 3.
